 FOOD & COMMERCIAL WORKERS LOCAL 1059 (DAYS INN)United Food and Commercial Workers InternationalUnion, Local 1059, AFL-CIO-CLC and Al-brecht's Ohio Inns, Inc., d/b/a Days Inn. Case9-CC-I 17220 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 22 March 1983 Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions and to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedFood and Commercial Workers InternationalUnion, Local 1059, AFL-CIO-CLC, Columbus,Ohio, its officers, agents, and representatives, shalltake the action set forth in the Order, except thatthe attached notice shall be substituted for that ofthe administrative law judge.I In sec. Ill, par. 2, of his decision, the judge stated that the legend onthe union picket signs contained the initials "UCFW," rather than"UFCW." We correct this error. Accordingly, the sentence in questionshould read, "The pickets carried signs bearing the message, 'Stop, donot patronize Days Inn. This employer does not have a contract withUFCW, Local 1059."'2 We shall issue a new notice to conform the language more closely tothe judge's recommended Order.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket the Days Inn, Wheelers-burg, Ohio, thereby inducing and coercing individ-uals employed by the Days Inn, Wheelersburg,Ohio, and other persons engaged in commerce orin industries affecting commerce, to engage in astrike or refusal in the course of their employmentto perform services for their employers and coerc-ing and restraining the Days Inn, and other persons268 NLRB No. 84engaged in commerce or in industries affectingcommerce, where the object of said picketing is toforce or require the Days Inn, or other persons en-gaged in commerce or in industries affecting com-merce, to cease doing business with the RamadaInn, Portsmouth, Ohio, and/or to force theRamada Inn to enter into a contract with us in vio-lation of Section 8(b)4)(i) and (ii)(B) of the Act.UNITED FOOD AND COMMERCIALWORKERS INTERNATIONAL UNION,LOCAL 1059, AFL-CIO-CLCDECISIONWILLIAM F. JACOBS, Administrative Law Judge: Theabove-cited case was tried before me on September 22,1982,1 at Portsmouth, Ohio. The charge was filed onAugust 11 by Albrechts' Ohio Inns, Inc., d/b/a Days Innagainst United Food and Commercial Workers Union,Local 1059, hereinafter called the Union. The complaintissued August 20 and alleges that the Union violatedSection 8(b)(4Xi) and (iiXB) in that on various occasionsbetween August 7 and 13 the Union, in furtherance andsupport of its dispute with Southern Ohio HospitalityInc., d/b/a Ramada Inn, picketed Days Inn, a secondaryemployer with whom it has no dispute. The Union fileda timely answer in which it admits the picketing butdenies that it thereby violated the Act.All parties were represented at the hearing and wereafforded opportunity to examine witnesses, present evi-dence, and offer argument. All parties filed briefs.On the basis of the record as a whole, my observationof the witnesses, and after giving due consideration tothe briefs, I make the followingFINDINGS AND CONCLUSIONS1. JURISDICTIONsSouthern Ohio Hospitality, Inc., d/b/a Ramada Inn, awholly owned subsidiary of Albrechts' Ohio Inns, Inc., isan Ohio corporation with places of business located inPortsmouth, Ohio, where it has been engaged in the op-eration of a motel providing lodging and related services.Since commencing operations on or about April 1, theRamada Inn, in the course and conduct of its operations,has derived gross revenues in excess of $350,000 and ona projected basis for the 12-month period commencingabout April 1, will annually derive gross revenues inexcess of $500,000. Since commencing operations aboutApril 1, the Ramada Inn, in the course and conduct of itsbusiness operations, has purchased and received at itsPortsmouth, Ohio facility products, goods, and materialsvalued in excess of $5,000 directly from points outsidethe State of Ohio. The Ramada Inn is now, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.I All dates are in 1982 unless otherwise noted.I Jurisdictional allegations of the complaint were amended at the trial.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is now, and has been at all material timesherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. FINDINGS OF FACTA. The PicketingThe Union has been the recognized representative ofthe employees of Ramada Inn located in Portsmouth,Ohio. On April 1, Southern Ohio Hospitality, Inc. pur-chased the Ramada Inn from its previous owners andthereafter engaged in collective bargaining with theUnion for the purpose of arriving at and executing a newagreement to replace the contract which had expiredprior to the purchase. The negotiations were successful,however, and on July 21 Ramada Inn employees wentout on strike.On August 7 the Union commenced picketing at theDays Inn located in Wheelersburg, Ohio, some 15 milesfrom the Ramada Inn and said picketing occurred inter-mittently thereafter through August 13. The pickets car-ried signs bearing the message, "stop, do not patronizeDays Inn. This employer does not have a contract withUCFW, Local 1059."3 On August 9, an employee ofDays Inn approached one of the pickets and engagedhim in conversation. The picket identified himself as abusiness agent for the Union and stated that he wastrying to help the workers at the Ramada Inn with aproblem. He said that the pickets were doing some infor-mational picketing. On another occasion, a different em-ployee approached a picket and asked her why theywere picketing the Days Inn. The picket replied thatthey were picketing because the same people that ownedthe Ramada Inn also owned the Days Inn.The incidents described herein were credibly testifiedto by witnesses for the General Counsel and said testimo-ny was neither controverted nor denied. It is thereforecredited. Consequently, I find that the picketing of theDays Inn had as its purpose the enmeshing of the DaysInn in the dispute between the Ramada and the Union.B. Positions of the PartiesThe Union admits that it picketed the Days Inn butposits that it could lawfully do so since the Days Innwas and is an ally of the Ramada. Both the GeneralCounsel and the Charging Party deny this to be the case.C. The Ally Question-FactsUnder the circumstances of the instant case, in orderto find the Union's picketing of the Days Inn permissibleunder the law, the Days Inn must be found to be, alongwith the Ramada Inn, a single integrated operation. Inorder to make this determination, several factors must beconsidered, namely, the existence or nonexistence ofcommon ownership and management, the degree of cen-tralization of labor relations, and the interrelation of busi-ness operations.a The parties agree that no organizational motive was involved.1. OwnershipGary and Jeff Albrecht,' brothers, are co-partners in ageneral partnership entitled Albrecht Town House En-terprises (Town House) which they control. TownHouse owns Albrecht Ohio Inns, Inc. (Ohio Inns). OhioInns owns Southern Ohio Hospitality, Inc. (Southern)and the Days Inn in Wheelersburg, Ohio. Southern ownsthe Ramada Inn in Portsmouth, Ohio. Town House alsoowns three restaurants as well as other interests, not oth-erwise involved herein.Southern was organized April 1, the same day that theRamada Inn was acquired, following an agreement nego-tiated earlier by Ohio Inns. The purchase of the RamadaInn from its previous owners was actually made bySouthern with money obtained from Ohio Inns, itsparent company, and through loans secured by the pur-chased Ramada property, the notes guaranteed by OhioInns.Southern owns the Ramada land, building, equipmentand furniture, but Ohio Inns guaranteed the loans fortheir purchase. Similarly, the extensive renovation goingon at Ramada, requiring additional loans, is likewisebeing guaranteed by Ohio Inns. The land on which theDays Inn is located and which is owned by Ohio Inns isbeing used to secure the financing for the purpose of theRamada Inn by Southern.For purposes of the instant proceeding, the above factswarrant the conclusion that the Days Inn in Wheelers-burg, Ohio, and the Ramada Inn in Portsmouth, Ohio,are commonly owned. Indeed, the General Counsel andthe Charging Party appear, in their briefs, to concede asmuch, and I so find.2. ManagementThe officers of Ohio Inns are President Gary Al-brecht, Vice President Everett Sharp, and SecretaryTreasurer Jeff Albrecht. The officers of Southern arePresident Jeff Albrecht and Secretary Treasurer GaryAlbrecht. The board of directors of Ohio Inns andSouthern are identical. Thus, the officers and directors ofthe controlling corporations are virtually the same.The manager of the Days Inn is Frank Johnson and itshousekeeper is Opal Smith. The manager of the RamadaInn is Carl Lindner, the office manager is Margo Burns,the housekeeper is Mary Leasley, and the assistanthousekeeper is Wanda McDaniels. Thus, the manage-ment of the two motels, at the local level, is entirely sep-arate and distinct.The Days Inn and the Ramada Inn are both franchisedoperations.5 They are, however, competing franchiseswith different franchise standards. With regard to theDays Inn, both Gary and Jeff spend about 5 percent oftheir working time at that location. Gary visits on theaverage of twice per week and will remain on the prem-ises about half an hour each time, checking up on whatHereafter Gary and/or Jeff.5 Payment is made to Ramada Inn, Inc., Phoenix, Arizona, for use ofthe Ramada Inn name and to Days Inn, Inc. Days Inn of America, Atlan-ta, Georgia, for use of the Days Inn name. Payments for each franchisevaries according to the amount of business at the individual inn involved.596 FOOD & COMMERCIAL WORKERS LOCAL 1059 (DAYS INN)has occurred in the day-to-day operations of the inn.Thus, he oversees that Johnson has managed to keeplabor costs in line and has followed the requirements ofthe franchise, particularly after an inspection by the fran-chising company in order to be certain that recommen-dations are being carried out. Jeff's visits too are for thepurpose of overseeing that Johnson has been carryingout the day-to-day operations. His visits include auditingand reviewing financial statements. Neither Gary norJeff maintained an office at the Days Inn. Johnson, whois in charge of the day-to-day operations at the Days Inn,has never worked at the Ramada Inn.With regard to the Ramada Inn, both Gary and Jeffspend about 5 percent of their time overseeing the day-to-day operations of that establishment. They have, how-ever, been involved extensively in its renovation, bothspending a majority of time, 75 to 90 percent, overseeingthis work. They have been spending somewhat less timeat the Ramada since the strike of Ramada employeeswhich began July 21. The renovation which was still inprocess as of the time of the hearing was scheduled to becompleted within a year, in accordance with the contractwith the franchise. The time utilized in overseeing therenovation includes dealings with architects, engineers,and designers. With the completion of the renovation,the percentage of time spent at the Ramada will decreaseand more time will then be dedicated by Gary and Jeffto the other interests of the partnership.Carl Lindner, the manager at the Ramada Inn, is incharge of the day-to-day operations at that establishment.Lindner had worked at the Days Inn as a night auditorfor 11 months prior to the Albrechts' acquisition of theRamada Inn. He was, however, transferred to the Whee-lersburg Town House Restaurant about 2 months beforesaid acquisition, where he underwent 9 weeks of trainingas an assistant manager, there being need there, at thattime, for an assistant manager anyway. From the restau-rant, Lindner was promoted to manager at the Ramada.No other employees transferred directly or indirectlyfrom the Days Inn to the Ramada Inn.Both Gary and Jeff have check-signing authority al-though Jeff, a CPA who takes care of the financialphases of the business including tax returns, payrolls, fi-nancial statements, and preparation of the ledgers, signsmost of the checks in connection with these functionsand with his auditing and reviewing duties. All managersand supervisors at both Inns and the restaurants are paidfrom the same partnership payroll account as all of therank-and-file employees.6Management personnel all re-ceive hospitalization from the same insurance companyand their premiums are paid by a single check drawn onthe Town House account. Restaurant managers receivebonuses based on profits. The inn managers receive nobonuses. The managers have no pension retirement orprofit-sharing plans.3. Labor relationsThe Days Inn has never had a collective-bargainingagreement nor has it ever recognized any labor organiza-I Gary and Jeff do not receive salaries but draw out of their partner-ship. This money, however, comes out of the same payroll account.tion as the representative of its employees. The Respond-ent herein has never claimed to be the collective-bargain-ing representative of the Days Inn employees and hasnever sought such status.The day-to-day labor relations problems which arise atthe Days Inn are taken care of by Johnson rather thanby Gary or Jeff and, when he leaves for vacation, he isexpected to leave behind a schedule to be implementedin his absence. More specifically, Johnson interviews ap-plicants for employment and has authority to hire. Hesets wage rates for new employees as well as current em-ployees; grants wage increases as deserved; resolvesgrievances; and discharges, all without consultation witheither of the Albrechts. Johnson has nothing whatsoeverto do with the Ramada Inn.The Days Inn supplies certain guidelines or standardsfor Johnson to follow in determining labor costs. Theseguidelines are based on the historical relationship of coststo payroll and Johnson is expected to stay within theseguidelines. For example, the Days Inn guidelines includean estimate of how many rooms a maid is expected to beable to clean within a given time period. The Days Innguidelines are different from those in use at the RamadaInn.The previous owners of the Ramada Inn had a collec-tive-bargaining agreement with the Union. When Al-brechts acquired the Ramada Inn in April 1982, they didnot transfer any of the Days Inn hourly employees to theRamada Inn. Rather, they accepted applications fromand interviewed the hourly employees already employedat the Ramada Inn. After the initial interviews by the Al-brechts, Lindner reviewed their results. He then evaluat-ed the comments of the applicants and the reports ontheir experience. Subsequently, he, together with the Al-brechts, decided whether or not to hire them. This ishow the initial staff was selected. Since the initial staffwas hired there have been 25-30 new hires. Lindnerinterviewed each of these new applicants, hired them,and assigned them wages determined in accordance withan offer made previously during negotiations with theUnion. Lindner's decision to hire these employees wasmade without previous consultation with the Albrechts.Labor negotiations with the Union have been conduct-ed on behalf of the Ramada Inn management by Gary,Lindner, and the Company's attorney. After bargainingwith the Union, it was Gary, Jeff, Lindner, and the at-torney who decided to implement the Company's wageoffer to the Union at the Ramada.The day-to-day labor relations problems which arise atthe Ramada Inn are taken care of by Lindner rather thanby Gary or Jeff. He too, like Johnson at the Days Inn,must leave behind a schedule to be followed when heleaves on vacation. Standards or guidelines within whichday-to-day operating decisions are made by Lindner areset down by Gary and are dependent on the amount ofbusiness being done by the Inn. Lindner has the same au-thority to hire and fire at the Ramada Inn as Johnson hasat the Days Inn. He has no authority whatsoever at theDays Inn.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPayroll checks at the Days Inn and at the Ramada Innare written on the same bank account.7Jeff approves thepayroll for both inns after both Gary and Jeff togetherreview the number of hours and the amount of overtimeused at each inn to make certain that labor costs are keptwithin the guidelines. If it is determined that labor costsare too high, either Gary or Jeff will instruct Johnson orLindner to get the hours under control.Although there are labor relations manuals used ateach of the inns, provided by their respective franchisecompanies, which differ one from the other, neither fran-chise dictates through these manuals, or otherwise, theamount of wages to be paid, the type of fringe benefitsto be granted, the rules of conduct to be implemented,whether to recognize a union, whether to participate innegotiations with a union, or when to hire, fire, or disci-pline.4. Interrelation of business operationsThere are 15 or 16 employees working at the DaysInn, 20 to 22 employees working at the Ramada Inn, and120 employees employed at the restaurants. There havebeen no transfers, permanent or temporary, from theRamada Inn to the Days Inn. As noted above, therehave been no transfers, permanent or temporary, fromthe Days Inn to the Ramada Inn since the Ramada Inn'sstaff was initially hired. No employees have moved fromthe restaurants to the Days Inn. About 1-1/2 years priorto the hearing, an individual named Joyce Cunninghamworked at the Days Inn for about 6 months. About ayear after quitting her job at the Days Inn, she appliedfor work at the Ramada Inn and was hired as night audi-tor. She has not worked at the Days Inn since quittingher job there. This is the extent of inter-inn transfers.No Ramada Inn hourly employees have performedwork at the Days Inn. Similarly, no Days Inn employeeshave worked at the Ramada Inn. However, there aretwo maintenance employees of Town House who werehired April 1, Ralph Bonzo and Mike Leasley, who do99 percent of their work at the Ramada Inn on the ren-ovation but who are not in the unit of employees repre-sented by the Union. On one occasion Leasley was sentover to the Days Inn to repair a piece of pool equip-ment. This took a couple of hours in May. On a secondoccasion Leasley was sent to the Days Inn to repair aparking lot light. This took about half an hour in July.According to Gary's testimony, these are the only timesthat Leasley has worked at the Days Inn while Bonzohas never performed any work there.sNormally, John-son handles the maintenance work at the Days Inn byeither making the needed repairs himself or by hiringsomeone to come in and repair whatever is broken.Ordinarily it is the practice at the restaurants to sendtheir soiled aprons to the Days Inn for laundering. TheDays Inn is reimbursed by the restaurants for this serv-ice. In July, on two isolated occasions the aprons were7 The paychecks for maintenance employees and for employees ofTown House, including restaurant employees, are also written on thesame bank account.8 Hearsay testimony to the effect that Bonzo and Leasley may haveworked together on one other occasion, cleaning the pool at Days Inn, isnot relied on, but in any event would not affect the decision hereindone at the Ramada Inn. On one of these two occasionsthe Ramada was reimbursed for the service by TownHouse.Employees of the inns punch in on timecards at theirrespective places of employment. Johnson at the DaysInn and Lindner at the Ramada Inn collect these cardsevery 2 weeks and tabulate the number of hours workedby their employees. They turn these tabulations over toJeff for preparation of the payroll checks. Jeff then putsthe tabulated hours into a computer which prints out thepayroll check for each employee.9The total payroll iscomputed for each corporation. A check is issued oneach corporation and deposited into the payroll accountto cover that particular corporation's employees. Checksthen issue from the single payroll account for all employ-ees, that single account being in the name of TownHouse (the partnership). Sometimes the checks for allemployees issue from the Town House account and thataccount is later reimbursed by the Days Inn and theRamada Inn respectively for the amount of each one'spayroll. This same account pays all of the bills for therestaurants. The single account for all payrolls is usedbecause of the computer which prepares the payrolls.This computer uses a special kind of check that has to beprinted in a particular way by means of a tractor feedsystem so that the printer can pull it through. Thesechecks are different from the ones that are usually pu-chased at a bank. The cost of the checks are determinedby the number of checks purchased so that if only a fewhundred checks are purchased they would cost 13 centseach whereas if 10,000-15,000 checks are purchased at atime, the cost would be down to 3-1/2 or 4 cents each.Thus, it pays to purchase in great quantity and use thesame type check for as many reasons as one can.Vacations are given to employees at each of the innsbut rank-and-file employees receive no insurance, hospi-talization, or pensions. Workmen's compensation and un-employment compensation premiums are paid out of asingle partnership account but each corporation has itsown account and payments are charged against the cor-poration on whose account claims are made, i.e., eitherOhio Inns for the Days Inn or Southern for the RamadaInn. Jeff signs the checks for workmen's compensationand unemployment compensation and there are separatecheckbooks and separate accounts that he has for theDays Inn, for the Ramada Inn, and for the restaurants aswell. Thus, each business writes its own checks and paysits own way.Separate Federal ID numbers for income tax purposeshave been issued to Southern d/b/a Ramada Inn and toOhio Inns d/b/a Days Inn. Town House reports itsincome separately as a partnership. There are separateincome tax returns filed for each entity. Checks are writ-ten for withholding tax from employees' wages and thesechecks are deposited in a special withholding account atthe bank. Jeff writes the withholdings for the Days Innemployees on the Days Inn account bearing its own Fed-eral ID number. He does the same thing for the restau-rant employees using the Town House checkbook. Thus,9 Jeff maintains a desk and a computer at his home to do his officework.598 FOOD & COMMERCIAL WORKERS LOCAL 1059 (DAYS INN)withholdings at the Days Inn and the Ramada Inn arenever deposited in the partnership account. The employ-ees receive W-2 forms at the end of the year each bear-ing the distinct Federal ID number of their particularemployer, Days Inn, Ramada Inn, or Town House.The inns have separate bank accounts. The Ramada'sbank is in Portsmouth, Ohio, whereas the Days Inn bankis Bank One, Wheelersburg, Ohio. The utility bills foreach of the inns is paid at its own bank. Johnson does allof the daily banking transactions for the Days Inn. Hegets change and deposit slips from the bank. He alsosigns checks made out for reservations from one DaysInn to another. These are the only checks that Johnsonsigns.The inns do not sell to or purchase from each other.The inns order linens and other supplies from varioussuppliers, each doing its own ordering. They do notshare linens or other supplies. Ordering is done by themanager or housekeeper at each inn. Each inn is sepa-rately billed for its order. Checks for supplies are signedby either Gary or Jeff drawn on a different bank foreach inn. The particular inn ordering suppliers is respon-sible for reconciling statements with invoices, collatingthem each month, and putting them together to give toJeff. At the Ramada Inn monthly invoices and statementsare kept on file by Burns. At the end of the month shegathers them together to give to Jeff for payment. Al-though Burns has occasionally written checks for sup-plies, she does not sign them. The same system is used atthe Days Inn where statements and invoices are recon-ciled by a Days Inn employee. Any discrepancies arebrought to Jeffs attention for further inquiry. At theRamada Inn Jeff reconciles the invoices and statementshimself because it is a new business.With regard to clerical work, when Gary is at theRamada and needs typing done, Burns does it for him.When he is at the Days Inn, an employee of Days Inntypes for him. Jeff does his own typing, usually at home.The inns do not exchange services, and neither sharesnor interchanges equipment.The Ramada Inn has 119 rooms while the Days Innhas 62 rooms. Each inn participates in a different nation-wide reservation system which differs in its operations,one from the other. Locally, if the Days Inn is bookedup, customers are referred to the Ramada Inn or to aHoliday Inn. The Days Inn franchise requires two refer-rals. If the Ramada Inn is booked up, the customers arereferred to three other motels: The Days Inn, the Holi-day Inn, or the Ett-Mar.Both motels advertise, but separately, never jointlysince the franchises will not permit it. By agreement withthe franchises, a certain number of advertising billboardsmust be maintained. Lindner takes care of this on behalfof the Ramada Inn. He also deals with advertising agen-cies on behalf of the Ramada. Gary and Jeff also workwith radio, newspapers, and advertising agencies.5. ConclusionThe factual record clearly indicates that, althoughboth the Days Inn and the Ramada Inn are commonlyowned, the day-to-day operation of each motel is in thehands of different managers; the day-to-day labor rela-tions at each motel is separately administered; and theinterrelation of operations is minimal. I find thereforethat the two motels are separate enterprises and that thefactors herein considered are insufficient to establish thatthe Ramada Inn and the Days Inn are operated as asingle integrated business operation. Consequently, I con-clude that the Days Inn is entitled to the protection ofSection 8(b)(4) in connection with the Union's disputewith the Ramada Inn. Accordingly, as the Union picket-ed the Days Inn with the object of forcing it to ceasedoing business with its suppliers and with its customers,it engaged in unlawful secondary activity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe conduct of the Respondent, described in sectionIII, above, occurring in connection with the operationsof the Employer described in section 1, above, has aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent committed unfairlabor practices, I shall recommend, in order to effectuatethe policies of the Act, that the Respondent cease anddesist therefrom and take certain affirmative action.On the basis of the foregoing findings of fact and theentire record in this proceeding, I make the followingCONCLUSIONS OF LAWI. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2. Southern Ohio Hospitality, Inc., d/b/a Ramada Innis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) and Section 8(b)(4) of theAct.3. By picketing the Days Inn at Wheelersburg, Ohio,the Respondent has violated Section 8(b)(4)(i) and (ii)(B)of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.On the basis of the foregoing findings of fact and con-clusions of law, and on the entire record in this proceed-ing, I issue the following recommendedORDER10The Respondent, United Food and Commercial Work-ers International Union, Local 1059, AFL-CIO-CLC,Columbus, Ohio, its officers, agents, and representatives,shall1. Cease and desist from picketing the Days Inn,Wheelersburg, Ohio, and thereby inducing and coercing'O If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividuals employed by the Days Inn, Wheelersburg,Ohio, and other persons engaged in commerce or in in-dustries affecting commerce to engage in a strike or re-fusal in the course of their employment to perform serv-ices for their employers and coercing and restraining theDays Inn and other persons engaged in commerce or inindustries affecting commerce where the object of saidpicketing is to force or require the Days Inn or otherpersons engaged in commerce, or in industries affectingcommerce, to cease doing business with the Ramada Innand/or to force the Ramada Inn to enter into a contractwith the Union in violation of Section 8(b)(4)(i) and(iiX)(B) of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at conspicuous places at its business office andcustomary meeting places of its members, including allplaces where notices to its members are customarilyposted, copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided by theRegional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Furnish to the said Regional Director for Region 9,immediately upon request, as many signed copies of saidnotice as he may require for posting by the Days Inn, ifsaid should agree, where notices to the employees at saidinn are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.L If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."600